Citation Nr: 1449272	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral foot disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss. 

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served from May 1973 to June 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2013 rating decisions by the Chicago, Illinois Department of Veterans' Affairs (VA) Regional Office (RO).

The issues of service connection for left foot hammertoes, left foot calluses, left foot corns, bilateral heel pain, and bilateral bunions have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (see September 2008 Statement in Support of Claim).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Also, the Board notes that the Veteran's claim for tinnitus has been developed and adjudicated thus far under the provisions of 38 U.S.C.A. § 1151.  However, in his August 2013 notice of disagreement, the Veteran indicated that his tinnitus was due to noise exposure in service.  In light of this allegation, which suggests that the Veteran is now seeking compensation for tinnitus as directly related to active service, the issue of service connection for tinnitus is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is due to his service-connected bilateral hallux valgus.


CONCLUSION OF LAW

Service connection for a left knee disability, as secondary to service-connected bilateral foot disability, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted and the remaining matters on appeal are being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

The Veteran alleges that his service-connected bilateral hallux valgus has caused or aggravated his left knee disability.  Applicable law provides that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is not in dispute that the Veteran currently suffers from a left knee disability. Here, an April 2009 VA examination includes a diagnosis of osteoarthritis of the left knee.  VA treatment records from February 2009 and a March 2009 private medical record confirm the diagnosis of arthritis.  He is currently service connected for bilateral hallux valgus.  

A February 2009 VA treatment record notes that the Veteran has knee pain "likely secondary to foot problems."  A March 2009 private medical opinion indicates the Veteran's residual degenerative changes in the left knee are secondary to his foot disability, explaining that his knee problems "are directly related to long standing ambulation with pes planovalgus deformities of his feet causing his knee to wear-out unevenly on the lateral aspect."  

The Veteran was afforded a VA examination in conjunction with this claim in April 2009.  The examiner diagnosed osteoarthritis of the left knee, but opined that the Veteran's left knee disability is not secondary to his service-connected hallux valgus.  However, the examiner failed to include an adequate rationale or address aggravation with respect to the secondary service connection claim, or to comment on the positive opinions of the February 2009 VA treatment record and March 2009 private medical record.  Thus, the Board finds that the April 2009 examination report lacks probative value. 

Resolving any reasonable doubt in the Veteran's favor, service connection for a left knee disability, as secondary to service-connected bilateral foot disability, is warranted.  Both VA and private physicians have indicated that the Veteran's left knee disability is due his feet problems.  While, as noted above, the April 2009 VA examination opinion is against the claim on this point, the examination report lacks probative value and is outweighed by the positive medical evidence.  As such, service connection for a left knee disability is granted.


ORDER

Service connection for left knee arthritis as secondary to service-connected bilateral hallux valgus is granted.


REMAND

A May 2013 rating decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus.  In August 2013, the Veteran filed a timely notice of disagreement (NOD) with that determination.  The RO has not issued a statement of the case (SOC) in these matters.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status and requires further action.  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after respective SOCs are issued.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the file and issue an appropriate SOC addressing the May 2013 denials of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in those matters, he must submit a timely substantive appeal.  If he timely perfects an appeal in either matter, it should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


